Exhibit 99.2 FORM 51-102F3 MATERIAL CHANGE REPORT UNDER NATIONAL INSTRUMENT 51-102 Item 1. Name and Address of Company Great Panther Silver Limited (“Great Panther” or “the Company”) 800 – 333 Seymour Street Vancouver, BC V6B 5A6 Date of Material Change March 10, 2014 News Release A news release with respect to this material change report was issued by Great Panther on March 10, 2014 through Marketwired and filed on the System for Electronic Document Analysis and Retrieval. Summary of Material Change On March 10, 2014, Great Panther provided an update on developments at its Guanajuato Mine Complex in Mexico. Item 5.
